    Case 1:19-cr-00148-JRH-BKE Document 36 Filed 02/17/21 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION




UNITED STATES OF AMERICA


                                                CR 119-148


RANDY LEE NEWSOME, JR




                               ORDER




     Pending before the Court is Defendant Randy Lee Newsome, Jr.'s

pro se motion for sentence modification.           (Doc. 34.)   Defendant

explains therein that he recently learned that the State of Georgia

is holding a detainer against him which is hindering his ability

to be assigned to a halfway house by the Bureau of Prisons ("BOP").

He therefore requests that this Court either remove the state

detainer or treat the time to be served under the detainer as "time


served" while in federal custody.       (Id.)

     To the extent that Defendant is challenging the execution of

his sentence, he must file a habeas corpus petition under 28 U.S.C.

§ 2241 and is subject to administrative exhaustion requirements.

See United States v. Roberson, 746 F. App'x 883, 885 (11*^^ Cir.

2018) (citations omitted); see also Davis v. Warden, FCC Coleman-

USP I, 661 F. App'x 561, 562 (ll^h cir. 2016) (noting that to

properly exhaust administrative remedies, a § 2241 petitioner must
     Case 1:19-cr-00148-JRH-BKE Document 36 Filed 02/17/21 Page 2 of 3



comply with the BOP's deadlines and procedural rules); Santiago-

Lugo   V.     Warden,     785    F.3d    467,    475   (11^^   cir.    2015)      ("The

[administrative] exhaustion requirement is still a requirement,

it's just not a jurisdictional one.").                    Here, Defendant has not

shown that he has exhausted his administrative remedies.                    Moreover,

a petition for relief under § 2241 must be brought in the district

of confinement rather than in the sentencing court.                    Fernandez v.

United States, 941 F.2d 1488, 1495 (ll*^^ Cir. 1991).                  Accordingly,

once Defendant exhausts his administrative remedies with the BOP,

he   must bring his § 2241 challenge                in the District of South

Carolina, which has territorial jurisdiction over the facility in

which Defendant is presently incarcerated.                     For these reasons.

Defendant's motion for credit for time served (doc. 34) is DENIED.

       That   said,      the    United   States    Probation     Office     has    been

informed by the District Attorney's Office of Richmond County,

Georgia,      that   a   detainer       held    against    Defendant   on    a    state

probation revocation petition has now been released.^                       Thus, the

Court is given to understand that Defendant is no longer subject

to a state detainer.            The   Clerk is therefore directed to send a


service copy of this Order to the Warden of Edgefield FCI as well

as to Defendant.




1   The probation revocation detainer was related to the state
charges that formed the basis of the instant federal conviction.
The original state charges were dismissed when Defendant was
convicted in this case.
    Case 1:19-cr-00148-JRH-BKE Document 36 Filed 02/17/21 Page 3 of 3



     ORDER   ENTERED   at   Augusta,   Georgia,    this            day   of

February, 2021.




                                        J. RANDAL "HADli,        JlpGE
                                        UNITE^STATES DISTRICT COURT
                                        SOim^ERN DISTRICT OF GEORGIA
